Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Preliminary Amendment
The preliminary amendment filed on February 12, 2021 has been entered.
In view of the amendment to the specification, paragraph [0092] of the specification has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites “a first line of display pixels directly adjacent the first panel section implemented with the lower pixel resolution, wherein the first line of display pixels comprises a first number of display pixels” and “a second line of display pixels a first number of display pixels defines number of display pixels for the first line of display pixels. Further, claim recites “wherein the first line of display pixels comprises a second number of display pixels greater than the first number of display pixels and less than a full line of display pixels”. The issue is persons of ordinary skill in the art is not able to understand on how to construct one line of the display pixels with two different number of display pixels. It renders claim indefinite. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claim 4 is rejected because they depend upon claim 3.
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9, 14-15, 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication 2017/0076654 A1).

	Regarding claim 1, Wang discloses an electronic device comprising: 
Paragraph [0138], FIG. 12 shows a configuration of an image display panel according to the fourth embodiment; this image display panel 40c included in the display device 10c includes an image display surface 50c), wherein the display panel comprises a first panel section implemented with a lower density (Paragraph [0139], the image display panel 40c includes a low-density region 54c) and a second panel section implemented with a higher density (Paragraph [0139], the image display panel 40c includes a high-density region 52c); 
an optical sensor disposed behind the first panel section of the display panel (Paragraph [0139], the image display panel 40c includes a low-density region 54c; paragraph [0141], FIG. 14 shows a low-density region 54c and the low-density region 54c includes one low-density pixel 48Bc having 49R, 49G and 49B; the drive control circuits 60c (the wiring SL1 and SL2 and the sensors 62) are arranged in the same manner as the drive control circuit 60 according to the first embodiment, and are provided below the respective sub-pixels 49 of the low-density pixel 48Bc (more specifically, below the self-luminous layer 76)); and
image processing circuitry communicatively coupled to the display panel (FIG. 12 shows signal processing unit 20c; paragraph [0144], FIG. 16 is a block diagram schematically explaining the configuration of the signal processing unit according to the fourth embodiment; the signal processing unit 20c includes an output signal generating unit 22c, the sensor information acquiring unit 24, and a sensor information analyzing unit 25 … The output signal generating unit 22c applies the correction processing to the output signals based on the information on the degree of deterioration of the organic light emitting diodes E1, and outputs them to the image display panel driving unit 30), wherein the image processing circuitry is configured to: 
receive source image data corresponding with the image (Paragraph [0049], as illustrated in FIG. 1, this display device 10 of the first embodiment includes a signal processing unit 20, a signal output circuit 31, a scanning circuit 32, a power supply circuit 33, and an image display panel 40… The signal processing unit 20 receives input signals from an image output unit 12 of a control device 11; FIG. 16 shows the signal processing unit 20c receives the image signal from control device 11), wherein the source image data is indicative of target luminance of a display pixel on the display panel (Paragraph [0088], the input signals include, as an input signal, information for each pixel to display the image (color) in the position of the pixel).
It is noted that the fourth embodiment taught by Wang does not specifically disclose a low-density region implemented with a lower pixel resolution and a high-density region implemented with a higher pixel resolution;
determine a pixel resolution surrounding the display pixel; 
process the source image based at least in part on the pixel resolution surrounding the display pixel to facilitate determining display image data corresponding with the display pixel; and
output the display image data to enable the display panel to display the image based at least in part on the display image data.
Paragraph [0153], the following describes a first modification of the first embodiment.  A display device 10d of the first modification differs from the display device of the first embodiment in the arrangement of sub-pixels in a low-density pixel) a low-density region implemented with a lower pixel resolution (Paragraph [0155], FIG. 21B is a diagram illustrating a sub-pixel arrangement of low-density pixels according to the first modification.  As illustrated in FIG. 21B, in a low-density region 54d according to the first modification, low-density pixel groups 47Bd each formed by arranging low-density pixels 48B1d and low-density pixels 48B2d in two rows and two columns are arranged in a two-dimensional matrix; paragraph [0157], the first sub-pixels 49R or the third sub-pixels 49B is thinned out from the low-density pixels of the first modification.  Due to this, the low-density pixel group 47Bd includes smaller numbers of the first sub-pixels 49R and the third sub-pixels 49B than those in the high-density pixel group 47A.  Consequently, in the first modification, the resolution in the low-density region 54d is lower (the display quality is more grainy) than that in the high-density region 52; FIG. 23; paragraph [0159], the low-density region 54d. Thus, a low-density region implemented with a lower pixel resolution) and a high-density region implemented with a higher pixel resolution (Paragraph [0154], FIG. 21A is a diagram illustrating a sub-pixel arrangement of high-density pixels according to the first modification.  As illustrated in FIG. 21A, the sub-pixel arrangement of the high-density pixel 48A according to the first modification is the same as that of the first embodiment (refer to FIG. 4A).  For the following description, a pixel group of four high-density pixels 48A formed by arranging the high-density pixels 48A in two rows and two columns is referred to as a high-density pixel group 47A; paragraph [0157], consequently, in the first modification, the resolution in the low-density region 54d is lower (the display quality is more grainy) than that in the high-density region 52; paragraph [0159], the high-density region 52d. Thus, a high-density region implemented with a higher pixel resolution);
determine a pixel resolution surrounding the display pixel (FIG. 22 is a block diagram illustrating the configuration of the signal processing unit according to the first modification and signal processing unit 20d receives image signal from control device 11; paragraph [0159], as illustrated in FIG. 23, a boundary region 57A is a region as a part of the high-density region 52d, and a region adjacent to a low-density region 54Ad.  A boundary region 57B is a region as a part of the high-density region 52d, and a region adjacent to a low-density region 54Bd; paragraph [0160], the processing determination unit 26 acquires, from the region information acquiring unit 21d, the information indicating which of the pixels 48 are the high-density pixels 48A and the information indicating which of the pixels 48 are pixels included in the boundary region 57.  The processing determination unit 26 then classifies all the pixels 48 in an image display panel 40d into low-density pixels 48Bd, the high-density pixels 48A in the boundary region 57, and the high-density pixels 48A in the region 58. The processing determination unit 26 then determines to apply different types of processing to input signals to the respective types of pixels so as to generate the output signals); 
Paragraph [0160], specifically, the processing determination unit 26 determines to apply the rendering processing to the low-density pixels 48Bd, to apply the smoothing processing to the high-density pixels 48A in the boundary region 57, and to apply the expansion processing to the high-density pixels 48A in the region 58. The processing determination unit 26 outputs information on (information on coordinates of) the low-density pixels 48Bd which is subjected to be applied the rendering processing to the rendering processing unit 27…The processing determination unit 26 outputs information on (information on coordinates of) the high-density pixels 48A which is subjected to be applied the expansion processing to the output signal generating unit 22d.  The output signal generating unit 22d performs the same expansion processing as that of the first embodiment to generate the output signals; paragraph [0161], the rendering processing refers to an image processing method in which an input signal to each of the sub-pixels 49 in a low-density pixel 48Bd is applied not only to the sub-pixel 49 in the low-density pixel 48Bd but also to sub-pixels of the same color around the low-density pixel 48Bd.  The rendering processing can bring the apparent resolution of the low-density pixel 48Bd closer to that of the high-density pixel 48A; FIG. 24 is an explanatory diagram for explaining the example of the rendering processing; paragraph [0163], as represented by Expression (9), the output signal value X1-(a+1,b+1) of the first sub-pixel 49R is calculated by the average with the input values of the surrounding sub-pixels; paragraph [0164], the smoothing processing unit 28 applies the expansion processing described above to the input signals to the sub-pixels 49 included in the high-density pixels 48A in the boundary region 57 to generate the output signals); and
output the display image data to enable the display panel to display the image based at least in part on the display image data (FIG. 22 shows the signal processing unit 20d outputs the generated output signal to the image display panel driving unit 30; paragraph [0160], the output signal generating unit 22d generates the output signals; paragraph [0161], the rendering processing unit 27 applies the rendering processing to the input signals to the sub-pixels 49 included in the low-density pixels 48Bd, so as to generate the output signals to be output to the sub-pixels 49 of the low-density pixels 48Bd; paragraph [0164], the smoothing processing unit 28 applies the expansion processing described above to the input signals to the sub-pixels 49 included in the high-density pixels 48A in the boundary region 57 to generate the output signals; paragraph [0049], FIG. 1 is a block diagram illustrating an example of a configuration of a display device according to a first embodiment of the present invention … The signal processing unit 20 generates signals by applying predetermined data processing to the input signals, and transmits the generated signals to components of the display device 10.  The image display panel driving unit 30 controls driving of the image display panel 40 based on the signals from the signal processing unit 20; paragraphs [0087]-[0089], Processing Operation by Display Device).


	Regarding claim 2, Wang discloses everything claimed as applied above (see claim 1), and Wang further disclose wherein the display panel comprises a third panel section (Paragraph [0159], FIG. 23 is a schematic diagram schematically illustrating a configuration of an image display panel according to the first modification.  The boundary region 57 is a region as a part of a high-density region 52d, and a region adjacent to the low-density region 54d. Thus, the display panel includes a third panel section “boundary region 57”) implemented with a pixel resolution greater than the lower pixel resolution of the first panel section (FIG. 25; paragraph [0165], as described above, the number of the first sub-pixels 49R is smaller in the low-density pixel group 47Bd of the low-density region 54Ad than in the high-density pixel group 47A of the region 58) and less than the higher pixel resolution of the second panel section (Paragraph [0164], based on the information from the processing determination unit 26, the smoothing processing unit 28 applies the expansion processing described above to the input signals to the sub-pixels 49 included in the high-density pixels 48A in the boundary region 57 to generate the output signals, and then, performs the smoothing processing (dithering processing).  The smoothing processing is processing to gradually reduce the number of the light-up sub-pixels 49 toward the low-density region 54d. Thus, the number of the first sub-pixels 49R is smaller in the boundary region 54A than the number of the light-up first sub-pixels 49R in the region 58).  

	Regarding claim 3, Wang discloses everything claimed as applied above (see claim 2), and Wang further disclose wherein the third panel section (FIG. 25; boundary region 57A) comprises: 
a first line of display pixels directly adjacent the first panel section (FIG. 25; the low-density region 54Ad) implemented with the lower pixel resolution (Paragraph [0166], the number of the light-up first sub-pixels 49R in the boundary region 57A gradually decreases toward the low-density region 54Ad.  The number of the light-up first sub-pixels 49R at a boundary with the low-density region 54Ad in the boundary region 57A equals the number of the lit-up first sub-pixels 49R in the low-density region 54Ad), wherein the first line of display pixels comprises a first number of display pixels (Paragraph [0166], the number of the light-up first sub-pixels 49R at a boundary with the low-density region 54Ad in the boundary region 57A equals the number of the lit-up first sub-pixels 49R in the low-density region 54Ad); and 
FIG. 25; region 58) implemented with the higher pixel resolution (Paragraph [0166], specifically, in the boundary region 57A, the number of the light-up first sub-pixels 49R at a boundary with the region 58 is the same as the number of the light-up first sub-pixels 49R in the region 58), wherein the first line of display pixels comprises a second number of display pixels (Paragraph [0166], the number of the light-up first sub-pixels 49R at a boundary with the low-density region 54Ad in the boundary region 57A equals the number of the lit-up first sub-pixels 49R in the low-density region 54Ad; FIG. 25 shows high-density pixels 48A in boundary region (as shown in FIG. 21A); each the high-density pixels 48A includes 49R, 49G, 49B and 49W. Thus, the light-up at a boundary with the low-density region 54Ad in the boundary region 57A at least has a second number including sub-pixels 49W) greater than the first number of display pixels (Paragraph [0166], specifically, in the boundary region 57A, the number of the light-up first sub-pixels 49R at a boundary with the region 58 is the same as the number of the light-up first sub-pixels 49R in the region 58) and less than a full line of display pixels (Paragraph [0166], the number of the light-up first sub-pixels 49R in the region 58).  

	Regarding claim 6, Wang discloses everything claimed as applied above (see claim 1), and Wang further disclose wherein the optical sensor comprises an ambient light sensor configured to sense environmental lighting conditions (FIG. 17; paragraph [0147], the drive control circuit 60c may include, for example, a sensor for detecting an external light intensity.  In this case, the signal values of the output signals can be corrected based on the detected external light intensity).

	Regarding claim 9, Wang discloses everything claimed as applied above (see claim 1), and Wang further disclose wherein the second panel section implemented with the higher pixel resolution comprises: 
a first portion (FIG. 23; boundary region 57A of region 52d) directly adjacent the first panel section implemented with the lower pixel resolution (Paragraph [0159], the boundary region 57 is a region as a part of a high-density region 52d, and a region adjacent to the low-density region 54d), wherein the first portion of the second panel section is configured to be operated as a digital transition sub-section to produce a perceived pixel resolution that gradually transitions between the lower pixel resolution of the first panel section and the higher pixel resolution of the second panel section (FIG. 25; paragraph [0166], the smoothing processing is applied to the boundary region 57A between the low-density region 54Ad and the region 58.  Since the pixels in the boundary region 57A are the high-density pixels 48A, the number of the light-up sub-pixels 49 is the same as that in the region 58.  However, in the boundary region 57A, the smoothing processing gradually reduces the actual number of the light-up first sub-pixels 49R toward the low-density region 54d.  Specifically, in the boundary region 57A, the number of the light-up first sub-pixels 49R at a boundary with the region 58 is the same as the number of the light-up first sub-pixels 49R in the region 58.  The number of the light-up first sub-pixels 49R in the boundary region 57A gradually decreases toward the low-density region 54Ad); and - 70 -P42388US1 APPL:1012 
a second portion (FIG. 23; region 58 of region 52d) directly adjacent the first portion of the second panel section (Paragraph [0159], a boundary region 57A is a region as a part of the high-density region 52d … The high-density region 52d includes a region 58 between the boundary region 57A and the boundary region 57B), wherein the second portion of the second panel section is configured to be operated as a full resolution sub-section (Paragraph [0160], the high-density pixels 48A in the region 58).

	Regarding claim 14, Wang discloses everything claimed as applied above (see claim 1), and Wang further disclose wherein the image processing circuitry is configured to: 
determine a pixel location of the display pixel corresponding with the source image data on the display panel (FIG. 22; paragraph [0160], the processing determination unit 26 acquires, from the region information acquiring unit 21d, the information indicating which of the pixels 48 are the high-density pixels 48A and the information indicating which of the pixels 48 are pixels included in the boundary region 57.  The processing determination unit 26 then classifies all the pixels 48 in an image display panel 40d into low-density pixels 48Bd, the high-density pixels 48A in the boundary region 57, and the high-density pixels 48A in the region 58.  The processing determination unit 26 then determines to apply different types of processing to input signals to the respective types of pixels so as to generate the output signals); and 
determine the pixel resolution surrounding the display pixel based at least in part on the pixel location of the display pixel relative to a pixel layout of the display panel (Paragraph [0160], specifically, the processing determination unit 26 determines to apply the rendering processing to the low-density pixels 48Bd, to apply the smoothing processing to the high-density pixels 48A in the boundary region 57, and to apply the expansion processing to the high-density pixels 48A in the region 58; paragraph [0161], the rendering processing refers to an image processing method in which an input signal to each of the sub-pixels 49 in a low-density pixel 48Bd is applied not only to the sub-pixel 49 in the low-density pixel 48Bd but also to sub-pixels of the same color around the low-density pixel 48Bd.  The rendering processing can bring the apparent resolution of the low-density pixel 48Bd closer to that of the high-density pixel 48A; FIG. 24 is an explanatory diagram for explaining the example of the rendering processing; paragraph [0163], as represented by Expression (9), the output signal value X1-(a+1,b+1) of the first sub-pixel 49R is calculated by the average with the input values of the surrounding sub-pixels; paragraph [0164], the smoothing processing unit 28 applies the expansion processing described above to the input signals to the sub-pixels 49 included in the high-density pixels 48A in the boundary region 57 to generate the output signals; paragraph [0165], FIG. 25 illustrates a lighting state of the sub-pixels 49 when the smoothing processing has been applied to the boundary region 57A, when the input signals have been supplied to light all the first sub-pixels 49R in the low-density region 54Ad and the high-density region 52d (the boundary region 57A and the region 58)).

	Regarding claim 15, Wang discloses everything claimed as applied above (see claim 1), and Wang further disclose wherein, to facilitate determining the display image data corresponding with the display pixel (See claim 1), the image processing circuitry comprises resolution compensation circuitry configured to: 
receive input image data corresponding with the display pixel (Paragraph [0158], FIG. 22 is a block diagram illustrating the configuration of the signal processing unit according to the first modification and signal processing unit 20d receives image signal from control device 11; paragraph [0088], the signal processing unit 20 receives, from the control device 11, the input signals serving as information on an image to be displayed.  The input signals include, as an input signal, information for each pixel to display the image (color) in the position of the pixel.  Specifically, with respect to a (p,q)-th pixel (where 1≤p≤I and 1≤q≤Q0), the signal processing unit 20 receives signals including an input signal of the first sub-pixel having a signal value of x1-(p,q), an input signal of the second sub-pixel having a signal value of x2-(p,q), and an input signal of the third sub-pixel having a signal value of x3-(p,q)); 
determine one or more resolution compensation factors based at least in part on the pixel resolution surrounding the display pixel (Paragraph [0162], FIG. 24 is an explanatory diagram for explaining the example of the rendering processing … The rendering processing unit 27 calculates the output signal value X1-(a+1,b+1); paragraph [0163], the coefficients (0.0625, 2, -1, 2, 12, 2, -1, 2, -1 in Expression (9)) are determined based on the pixel resolution surrounding the display pixel); and 
output processed image data corresponding with the display pixel at least in part by applying the one or more resolution compensation factors to adjust the target luminance of the display pixel in the image (Paragraph [0163], as represented by Expression (9), the output signal value X1-(a+1,b+1) of the first sub-pixel 49R is calculated by the average with the input values of the surrounding sub-pixels.  In this averaging processing, the coefficient (12 in Expression (9)) multiplying the input signal value X1-(a+1,b+1) of the low-density pixel 48Bd(a+1,b+1) is greater than the coefficient multiplying the input signal values of the surrounding pixels. This means that weighting is applied in the averaging processing, and means that the weighing factor for the input signal value of the low-density pixel 48Bd(a+1,b+1) is greater than weighing factors for the input signal values of the surrounding pixels).

	Regarding claim 19, Wang discloses an electronic display comprising a display panel configured to display an image frame (Paragraph [0049], FIG. 1 is a block diagram illustrating an example of a configuration of a display device according to a first embodiment of the present invention. The display device 10 of the first embodiment includes a signal processing unit 20, a signal output circuit 31, a scanning circuit 32, a power supply circuit 33, and an image display panel 40; paragraph [0153], a display device 10d of the first modification differs from the display device of the first embodiment in the arrangement of sub-pixels in a low-density pixel; paragraph [0159], FIG. 23 is a schematic diagram schematically illustrating a configuration of an image display panel according to the first modification), wherein the display panel comprises: 
a higher resolution panel section (Paragraph [0159], region 58 of a high-density region 52d; Paragraph [0154], FIG. 21A is a diagram illustrating a sub-pixel arrangement of high-density pixels according to the first modification.  As illustrated in FIG. 21A, the sub-pixel arrangement of the high-density pixel 48A according to the first modification is the same as that of the first embodiment (refer to FIG. 4A).  For the following description, a pixel group of four high-density pixels 48A formed by arranging the high-density pixels 48A in two rows and two columns is referred to as a high-density pixel group 47A; paragraph [0157], consequently, in the first modification, the resolution in the low-density region 54d is lower (the display quality is more grainy) than that in the high-density region 52; paragraph [0159], the high-density region 52d. Thus, a high-density region 52d implemented with a higher pixel resolution) comprising a first plurality of display pixels configured to display a first portion of the image frame (Paragraph [0158], FIG. 22 is a block diagram illustrating the configuration of the signal processing unit according to the first modification and signal processing unit 20d receives image signal from control device 11; paragraph [0088], the signal processing unit 20 receives, from the control device 11, the input signals serving as information on an image to be displayed.  The input signals include, as an input signal, information for each pixel to display the image (color) in the position of the pixel.  Specifically, with respect to a (p,q)-th pixel (where 1≤p≤I and 1≤q≤Q0), the signal processing unit 20 receives signals including an input signal of the first sub-pixel having a signal value of x1-(p,q), an input signal of the second sub-pixel having a signal value of x2-(p,q), and an input signal of the third sub-pixel having a signal value of x3-(p,q); paragraph [0160], the processing determination unit 26 then classifies all the pixels 48 in an image display panel 40d into the high-density pixels 48A in the region 58), wherein the first plurality of display pixels are implemented in the higher resolution panel section in accordance with a first pixel layout to provide a first pixel resolution (Paragraph [0160], the processing determination unit 26 then determines to apply different types of processing to input signals to the respective types of pixels so as to generate the output signals.  Specifically, the processing determination unit 26 determines to apply the expansion processing to the high-density pixels 48A in the region 58); and 
a lower resolution panel section (Paragraph [0159], the low-density region 54d; Paragraph [0155], FIG. 21B is a diagram illustrating a sub-pixel arrangement of low-density pixels according to the first modification.  As illustrated in FIG. 21B, in a low-density region 54d according to the first modification, low-density pixel groups 47Bd each formed by arranging low-density pixels 48B1d and low-density pixels 48B2d in two rows and two columns are arranged in a two-dimensional matrix; paragraph [0157], the first sub-pixels 49R or the third sub-pixels 49B is thinned out from the low-density pixels of the first modification.  Due to this, the low-density pixel group 47Bd includes smaller numbers of the first sub-pixels 49R and the third sub-pixels 49B than those in the high-density pixel group 47A.  Consequently, in the first modification, the resolution in the low-density region 54d is lower (the display quality is more grainy) than that in the high-density region 52. Thus, a low-density region 54d implemented with a lower pixel resolution) comprising a second plurality of display pixels configured to display a second portion of the image frame (Paragraph [0160], the processing determination unit 26 then classifies all the pixels 48 in an image display panel 40d into the low-density pixels 48Bd in a low-density region 54Ad), wherein the second plurality of display pixels are implemented in the lower resolution panel section in accordance with a second pixel layout different from the first pixel layout of the higher resolution panel section to provide a second pixel resolution (Paragraph [0160], specifically, the processing determination unit 26 determines to apply the rendering processing to the low-density pixels 48Bd … The processing determination unit 26 outputs information on (information on coordinates of) the low-density pixels 48Bd which is subjected to be applied the rendering processing to the rendering processing unit 27; paragraph [0155], FIG. 21B is a diagram illustrating a sub-pixel arrangement of low-density pixels according to the first modification.  As illustrated in FIG. 21B, in a low-density region 54d according to the first modification, low-density pixel groups 47Bd each formed by arranging low-density pixels 48B1d and low-density pixels 48B2d in two rows and two columns are arranged in a two-dimensional matrix; paragraph [0154], FIG. 21A is a diagram illustrating a sub-pixel arrangement of high-density pixels according to the first modification.  As illustrated in FIG. 21A, the sub-pixel arrangement of the high-density pixel 48A according to the first modification is the same as that of the first embodiment (refer to FIG. 4A).  For the following description, a pixel group of four high-density pixels 48A formed by arranging the high-density pixels 48A in two rows and two columns is referred to as a high-density pixel group 47A. Thus, a low-density region 54d are implemented in the lower resolution panel section in accordance with a second pixel layout different from the first pixel layout of the region 58 of a high-density region 52d to provide a second pixel resolution).
It is noted that the first modification of the first embodiment taught by Wang does not specifically disclose a lower resolution panel section that enables one or more optical sensors to be implemented behind the lower resolution panel section.
However, the fourth embodiment taught by Wang discloses (Paragraph [0138], FIG. 12 shows a configuration of an image display panel according to the fourth embodiment; this image display panel 40c included in the display device 10c includes an image display surface 50c) a lower resolution panel section that enables one or more optical sensors to be implemented behind the lower resolution panel section (FIG. 12; paragraph [0139], the image display panel 40c includes a low-density region 54c; paragraph [0141], FIG. 14 shows a low-density region 54c and the low-density region 54c includes one low-density pixel 48Bc having 49R, 49G and 49B; the drive control circuits 60c (the wiring SL1 and SL2 and the sensors 62) are arranged in the same manner as the drive control circuit 60 according to the first embodiment, and are provided below the respective sub-pixels 49 of the low-density pixel 48Bc (more specifically, below the self-luminous layer 76)).
	Wang discloses different embodiments of configuration of a display device and the modification of embodiments. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first  signal values of the output signals and output the generated the output signals to the display panel.  

	Regarding claim 20, Wang discloses everything claimed as applied above (see claim 19), and Wang further disclose wherein the display panel is configured to: 
receive first display image data corresponding with the first plurality of display pixels in the higher resolution panel section from image processing circuitry that determines the first display image data by processing first source image data (FIG. 7 is a block diagram illustrating the configuration of the signal processing unit according to the first embodiment; paragraph [0088], the signal processing unit 20 receives, from the control device 11, the input signals serving as information on an image to be displayed.  The input signals include, as an input signal, information for each pixel to display the image (color) in the position of the pixel … First, based on the information stored in the region information acquiring unit 21, the signal processing unit 20 determines to apply the expansion processing to the high-density pixels 48A) corresponding with the first plurality of display pixels based at least in part on the first pixel resolution of the higher resolution panel section (Paragraph [0086], as illustrated in FIG. 7, the signal processing unit 20 includes a region information acquiring unit 21 and an output signal generating unit 22.  The region information acquiring unit 21 stores information indicating which of all the pixels 48 in the image display panel 40 are the high-density pixels 48A); - 76 -P42388US1 APPL:1012 
display the first portion of the image frame in the higher resolution panel section at least in part by supplying analog electrical signals to the first plurality of display pixels based at least in part on the first display image data received from the image processing circuitry (Paragraph [0057], FIG. 3 is a diagram illustrating a lighting drive circuit for the sub-pixels included in the pixel of the image display panel according to the first embodiment.  Each of the pixels 48 includes the sub-pixels 49, and the lighting drive circuits 45 for the sub-pixels 49 illustrated in FIG. 3 are arranged in a two-dimensional matrix.  As illustrated in FIG. 3, the lighting drive circuit 45 includes a control transistor Tr1, a driving transistor Tr2, and a charge holding capacitor C1.  The gate of the control transistor Tr1 is coupled to the scanning line SCL, the source thereof is coupled to the signal line DTL, and the drain thereof is coupled to the gate of the driving transistor Tr2; paragraph [0059], as illustrated in FIG. 4A, the first sub-pixels 49R, the second sub-pixels 49G, the third sub-pixels 49B, and the fourth sub-pixels 49W are arranged in two rows and two columns in the high-density pixel 48A; paragraph [0089], the signal processing unit 20 processes the input signals to generate an output signal (signal value X1-(p,q)) of the first sub-pixel for determining the display gradation of the first sub-pixel 49R, an output signal (signal value X2-(p,q)) of the second sub-pixel for determining the display gradation of the second sub-pixel 49G, an output signal (signal value X3-(p,q)) of the third sub-pixel and an output signal (signal value X4-(p,q)) of the fourth sub-pixel for determining the display gradation of the fourth sub-pixel 49W for determining the display gradation of the third sub-pixel 48A, and outputs the generated output signal to the image display panel driving unit 30); 
receive second display image data corresponding with the second plurality of display pixels in the lower resolution panel section from the image processing circuitry that determines the second display image data by processing second source image data (Paragraph [0088], the signal processing unit 20 receives, from the control device 11, the input signals serving as information on an image to be displayed.  The input signals include, as an input signal, information for each pixel to display the image (color) in the position of the pixel … First, based on the information stored in the region information acquiring unit 21, the signal processing unit 20 determines to apply the ordinary processing to the low-density pixels 48B) corresponding with the second plurality of display pixels based at least in part on the second pixel resolution of the lower resolution panel section (Paragraph [0086], as illustrated in FIG. 7, the signal processing unit 20 includes a region information acquiring unit 21 and an output signal generating unit 22.  The region information acquiring unit 21 may store information indicating which pixels 48 are the low-density pixels 48B); and 
display the second portion of the image frame in the lower resolution panel section at least in part by supplying analog electrical signals to the second plurality of display pixels based at least in part on the second display image data received from the image processing circuitry (Paragraph [0060], as illustrated in FIG. 4B, the low-density pixel 48B includes the first sub-pixels 49R, the second sub-pixels 49G, and the third sub-pixels 49B; paragraph [0089], the signal processing unit 20 processes the input signals to generate an output signal (signal value X1-(p,q)) of the first sub-pixel for determining the display gradation of the first sub-pixel 49R, an output signal (signal value X2-(p,q)) of the second sub-pixel for determining the display gradation of the second sub-pixel 49G, and an output signal (signal value X3-(p,q)) of the third sub-pixel for determining the display gradation of the third sub-pixel 49B to the low-density pixels 48B, and outputs the generated output signals to the image display panel driving unit 30).

	Regarding claim 21, Wang discloses everything claimed as applied above (see claim 19), and Wang further disclose wherein the display panel comprises a resolution transition panel section implemented between the higher resolution panel section and the lower resolution panel section (Paragraph [0159], specifically, as illustrated in FIG. 23, a boundary region 57A is a region as a part of the high-density region 52d, and a region adjacent to a low-density region 54Ad), wherein: 
the resolution transition panel section comprises a third plurality of display pixels configured to display a third portion of the image frame (Paragraph [0160], the processing determination unit 26 then classifies all the pixels 48 in an image display panel 40d into the high-density pixels 48A in the boundary region 57); and 
the third plurality of display pixels are implemented in the resolution transition panel section (Paragraph [0165], FIG. 25 illustrates a lighting state of the sub-pixels 49 when the smoothing processing has been applied to the boundary region 57A, when the input signals have been supplied to light all the first sub-pixels 49R in the low-density region 54Ad and the high-density region 52d (the boundary region 57A and the region 58); paragraph [0167], if the smoothing processing is not applied, the boundary between the low-density region 54Ad and the high-density region 52d is visible, so that the deterioration of the display quality may be visible.  However, the display device 10d performs the smoothing processing, and thereby can restrain the boundary between the low-density region 54Ad and the high-density region 52d from being visible) in accordance with a third pixel layout different from the first pixel layout of the higher resolution panel section and the second pixel layout of the lower resolution panel section (Paragraph [0165], as illustrated in FIG. 25, all the first sub-pixels 49R are light up in the low-density region 54Ad.  All the first sub-pixels 49R are also light up in the region 58 that has not been subjected to the smoothing processing.  As described above, the number of the first sub-pixels 49R is smaller in the low-density pixel group 47Bd of the low-density region 54Ad than in the high-density pixel group 47A of the region 58 … all the first sub-pixels 49R are also light up in the region 57A that has been subjected to the smoothing processing) to provide a third pixel resolution that transitions between the first pixel resolution of the lower resolution panel section and the second pixel resolution of the higher resolution panel section (Paragraph [0166], in the boundary region 57A, the smoothing processing gradually reduces the actual number of the light-up first sub-pixels 49R toward the low-density region 54d.  Specifically, in the boundary region 57A, the number of the light-up first sub-pixels 49R at a boundary with the region 58 is the same as the number of the light-up first sub-pixels 49R in the region 58.  The number of the light-up first sub-pixels 49R in the boundary region 57A gradually decreases toward the low-density region 54Ad.  The number of the light-up first sub-pixels 49R at a boundary with the low-density region 54Ad in the boundary region 57A equals the number of the lit-up first sub-pixels 49R in the low-density region 54Ad).

	Regarding claim 26, Wang discloses everything claimed as applied above (see claim 19), and Wang further disclose wherein the second plurality of display pixels is implemented in the lower resolution panel section in accordance with the second pixel layout (FIG. 12; paragraph [0139], the image display panel 40c includes a low-density region 54c; paragraph [0141], FIG. 14 shows a low-density region 54c and the low-density region 54c includes one low-density pixel 48Bc having 49R, 49G and 49B) to enable an ambient light sensor, an image sensor, or both to be implemented behind the lower resolution panel section (Paragraph [0141], the drive control circuits 60c (the wiring SL1 and SL2 and the sensors 62) are arranged in the same manner as the drive control circuit 60 according to the first embodiment, and are provided below the respective sub-pixels 49 of the low-density pixel 48Bc (more specifically, below the self-luminous layer 76); FIG. 17; paragraph [0147], the drive control circuit 60c may include, for example, a sensor for detecting an external light intensity.  In this case, the signal values of the output signals can be corrected based on the detected external light intensity).
	
Claims 5, 7-8, 10, 16-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication 2017/0076654 A1) in view .

	Regarding claim 5, Wang discloses everything claimed as applied above (see claim 1), and Wang further disclose wherein the first panel section implemented with the lower pixel resolution is directly adjacent a higher resolution panel section of the display panel (Paragraph [0154], FIG. 21A is a diagram illustrating a sub-pixel arrangement of high-density pixels according to the first modification.  As illustrated in FIG. 21A, the sub-pixel arrangement of the high-density pixel 48A according to the first modification is the same as that of the first embodiment (refer to FIG. 4A).  For the following description, a pixel group of four high-density pixels 48A formed by arranging the high-density pixels 48A in two rows and two columns is referred to as a high-density pixel group 47A; paragraph [0157], consequently, in the first modification, the resolution in the low-density region 54d is lower (the display quality is more grainy) than that in the high-density region 52; paragraph [0159], FIG. 23 is a schematic diagram schematically illustrating a configuration of an image display panel according to the first modification. A high-density region 52d adjacent to the low-density region 54d)
However, Wang does not specifically disclose wherein the first panel section implemented with the lower pixel resolution comprises: 
a first full line of display pixels directly adjacent the higher resolution panel section; and 

In the similar field of endeavor, Wang_2021 discloses wherein the first panel section implemented with the lower pixel resolution (Paragraph [0078], FIG. 1A is a schematic diagram of a display substrate.  As shown in FIG. 1A, the display substrate includes a second display sub-region A2; paragraph [0082], in the display substrate according to the embodiment of the present disclosure, the display region is designed to include a second display sub-region with low pixel distribution density (i.e., low resolution)) comprises: 
a first full line of display pixels directly adjacent the higher resolution panel section (FIG. 1B; paragraph [0092], the second display sub-region A2 includes a plurality of third pixel units 30, and the third pixel unit 30 includes a first sub-pixel 1, a second sub-pixel 2 and a third sub-pixel 3.  During display, the number of the pixels in the second display sub-region A2 is equal to the number of the third pixel units 30. Thus, as shown in FIG. 1B, the first line of third pixel units 30 adjacent with the first display sub-region A1 is a first full line of display pixels); and 
a second full line of display pixels separated from the first full line of display pixels in the first panel section by a removed line of display pixels (Paragraph [0189], a transparent region within the second display sub-region A2 in FIGS. 1B-1S will be described below.  For example, in the manufacturing process, a film layer such as a light emitting functional layer is not evaporated in the transparent region, so as to improve the transmittance of ambient light.  For convenience of description, the transparent region located in the second display sub-region A2 is referred to as a first transparent pixel P1. Thus, the second line of the second display sub-region A2 is an empty line of display pixels).
Wang and Wang_2021 are analogous art because both pertain to utilize the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device taught by Wang incorporate the teachings of Wang_2021, and applying the method for driving the display substrates taught by Wang_2021 to configure every other line of a low resolution region of display panel including a transparent material instead of the pixels for improving a light transmittance of a region provided with the under-screen camera. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang according to the relied-upon teachings of Wang_2021 to obtain the invention as specified in claim.
 
	Regarding claim 7, Wang discloses everything claimed as applied above (see claim 1).
However, Wang does not specifically disclose wherein the optical sensor comprises an image sensor configured to generate image data based at least in part on sensed light.
	In the similar field of endeavor, Wang_2021 discloses wherein the optical sensor comprises an image sensor configured to generate image data based at least in part on sensed light (Paragraph [0078], FIG. 1A is a schematic diagram of a display substrate.  As shown in FIG. 1A, the display substrate includes a first display sub-region A1 and a second display sub-region A2. To achieve the objective of increasing the screen-to-body ratio, the under-screen camera scheme can be adopted, that is, the camera is set under the second display sub-region A2 of the display substrate in a manner of reducing the pixel distribution density of the second display sub-region A2 to increase the light transmittance of the screen; paragraph [0304], moreover, it can also improve the transmittance of the pixel gap, can be convenient for a camera under the screen to take pictures, and can 
facilitate a sensor to receive an external environment signal; paragraph [0082], in the display substrate according to the embodiment of the present disclosure, the display region is designed to include a first display sub-region with high pixel distribution density (i.e., high resolution) and a second display sub-region with low pixel distribution density (i.e., low resolution)).
	Wang and Wang_2021 are analogous art because both pertain to utilize the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device taught by Wang incorporate the teachings of Wang_2021, and applying the screen-to-body ratio of the display screen taught by Wang_2021 to configure a display substrate including a first display sun-region and a second display sub-region and set a ratio of the pixel distribution density of the second display sub-region to the pixel distribution density of the first display sub-region in order to provide a partial transparency for improving a light transmittance of a region provided with the under-screen camera. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date 

	Regarding claim 8, Wang discloses everything claimed as applied above (see claim 1).
However, Wang does not specifically disclose wherein the lower pixel resolution of the first panel section is a fraction of the higher pixel resolution of the second panel section.
In the similar field of endeavor, Wang_2021 discloses wherein the lower pixel resolution of the first panel section is a fraction of the higher pixel resolution of the second panel section (Paragraph [0078], FIG. 1A is a schematic diagram of a display substrate.  As shown in FIG. 1A, the display substrate includes a first display sub-region A1 and a second display sub-region A2; paragraph [0082], in the display substrate according to the embodiment of the present disclosure, the display region is designed to include a first display sub-region with high pixel distribution density (i.e., high resolution) and a second display sub-region with low pixel distribution density (i.e., low resolution); paragraph [0087], for example, according to the current resolution capability of the display substrate, the pixel distribution density of the second display sub-region is generally not less than 1/4 of the pixel distribution density of the first display sub-region.  For example, the pixel distribution density of the second display sub-region is 1/2, 1/3 or 1/4 of the pixel distribution density of the first display sub-region).


	Regarding claim 10, Wang discloses everything claimed as applied above (see claim 9), and Wang further disclose wherein: 
the first portion of the second panel section (FIG. 25; the boundary region 57A of region 52d) comprises a first line of display pixels directly adjacent the second portion of the second panel section (Paragraph [0166], in the boundary region 57A, the number of the light-up first sub-pixels 49R at a boundary with the region 58 is the same as the number of the light-up first sub-pixels 49R in the region 58); 
the second portion of the second panel section (FIG. 25; the region 58 of region 52d) comprises a second line of display pixels (Paragraph [0166], the number of the light-up first sub-pixels 49R at a boundary with the region 58 is the same as the number of the light-up first sub-pixels 49R in the region 58. Thus, the region 58 of region 52d includes the number of the light-up first sub-pixels 49R at a boundary with the region 57A); and Wang discloses the display device performs the smoothing processing to the boundary region.
However, Wang does not specifically disclose the image processing circuitry is configured to: 
apply a unity gain value to image data corresponding with display pixels included in the second line of display pixels to facilitate operating the second portion of the second panel section as the full resolution sub-section; and 
apply a first gain value greater than the unity gain value to image data corresponding with display pixels included in the first line of display pixels to facilitate operating the first portion of the second panel section as the digital transition sub-section.  
In the similar field of endeavor, Wang_2021 discloses (Paragraph [0078], FIG. 1A is a schematic diagram of a display substrate.  As shown in FIG. 1A, the display substrate includes a first display sub-region A1 and a second display sub-region A2; paragraph [0082], in the display substrate according to the embodiment of the present disclosure, the display region is designed to include a first display sub-region with high pixel distribution density (i.e., high resolution) and a second display sub-region with low pixel distribution density (i.e., low resolution); paragraph [0228], as shown in FIG. 2A-2L, the display region of the display substrate includes not only a first display sub-region A1 and a second display sub-region A2, but also a transition display sub-region A3 located between the first display sub-region A1 and the second display sub-region A2. The first display sub-region A1 and the transition display sub-region A3 of FIG. 2A can be interpreted as two sub-regions corresponding to the first display sub-region A1 of FIG. 1A. Thus, the transition display sub-region A3 of FIG. 2A is a first region of a first display sub-region A1 of FIG. 1A and the first display sub-region A1 of FIG. 2A is a second region of a first display sub-region A1 of FIG. 1A) the image processing circuitry is configured to: 
apply a unity gain value to image data corresponding with display pixels included in the second line of display pixels to facilitate operating the second portion of the second panel section (Paragraph [0319], as shown in FIGS. 2H-2L, in the first display sub-region A1, the second sub-pixel 2 and the first sub-pixel 1 in the first pixel unit 10 are arranged in a same row; the second sub-pixel 2 and the third sub-pixel 3 in the second pixel unit 20 are staggered in rows and staggered in columns; and in the first pixel unit 10 and the second pixel unit 20 adjacent in the row direction, the two second sub-pixels 2 are not adjacent.  Moreover, taking the first pixel unit 10 and the second pixel unit 20 adjacent in the column direction as a pixel group 100; paragraphs [0460]-[0461], the embodiment of the present disclosure also provides a driving method for driving any one of the display substrates shown in FIGS. 2B-2L, including: S1001, receiving original image data; paragraph [0462], S1002, determining a target grayscale value of each sub-pixel in the first display sub-region according to an initial grayscale value of a sub-pixel in the original image data corresponding to the sub-pixel in the first display sub-region; paragraph [0463], S1003, driving each sub-pixel in the display substrate to display according to the target grayscale value thereof; paragraph [0464], the target grayscale value of the sub-pixel in the first display sub-region needs to be converted according to the initial grayscale value of a corresponding sub-pixel in the original image data) as the full resolution sub-section (Paragraph [0229], as shown in FIG. 2A-2L, the pixel distribution density in the first display sub-region A1 is greater than the pixel distribution density in the second display sub-region A2; the pixel distribution density in the transition display sub-region A3 is less than the pixel distribution density in the first display sub-region A1; paragraph [00230], the display region is designed to include a first display sub-region with high pixel distribution density (i.e., high resolution)); and 
apply a first gain value greater than the unity gain value to image data corresponding with display pixels included in the first line of display pixels to facilitate operating the first portion of the second panel section (Paragraph [0235], as shown in FIGS. 2B-2L, the transition display sub-region A3 includes a plurality of third repeating regions A03, each third repeating region A03 includes a fourth pixel unit 40; paragraph [0461]-[0462], S1001, receiving original image data; S1002, determining a target grayscale value of each sub-pixel in the transition display sub-region according to the pixel distribution density of the transition display sub-region and an initial grayscale value of a sub-pixel in the original image data corresponding to a region in which the sub-pixel in the transition display sub-region is located; paragraph [0463], S1003, driving each sub-pixel in the display substrate to display according to the target grayscale value thereof; paragraph [0374], as shown in FIG. 4, the display substrate further includes a grayscale voltage adjusting portion 201, and the grayscale voltage adjusting portion 201 is configured to adjust a grayscale voltage of at least one selected from the third pixel unit 30 and the fourth pixel unit 40. For example, the grayscale voltage adjusting portion 201 can adjust a grayscale voltage inputted to any one sub-pixel in the third pixel unit 30 and the fourth pixel unit 40, and adjust a first grayscale voltage to a second grayscale voltage to improve the brightness of the sub-pixel… For example, the first grayscale voltage is less than the second grayscale voltage. As discussed above, an initial grayscale value of a sub-pixel in the original image data is applied to the sub-pixel in the first display sub-region. Thus, the second grayscale voltage is applied to the fourth pixel unit 40 in the transition display sub-region is greater than the initial grayscale value of a sub-pixel applied to the sub-pixel in the first display sub-region) as the digital transition sub-section (Paragraph [0229], as shown in FIG. 2A-2L, the pixel distribution density in the transition display sub-region A3 is less than the pixel distribution density in the first display sub-region A1; and the pixel distribution density in the transition display sub-region A3 is greater than the pixel distribution density in the second display sub-region A2).  
Wang and Wang_2021 are analogous art because both pertain to utilize the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device taught by Wang incorporate the teachings of Wang_2021, and applying the method for driving the display substrates taught by Wang_2021 to determine grayscale values of each sub-pixel in each display region and drive each sub-pixel in the display substrate to display 

	Regarding claim 16, Wang discloses a method of operating an electronic device, comprising: 
	receiving, using image processing circuitry implemented in the electronic device (Paragraph [0049], FIG. 1 is a block diagram illustrating an example of a configuration of a display device according to a first embodiment of the present invention. The display device 10 of the first embodiment includes a signal processing unit 20, a signal output circuit 31, a scanning circuit 32, a power supply circuit 33, and an image display panel 40; paragraph [0153], a display device 10d of the first modification differs from the display device of the first embodiment in the arrangement of sub-pixels in a low-density pixel; paragraph [0159], FIG. 23 is a schematic diagram schematically illustrating a configuration of an image display panel according to the first modification), input image data corresponding with an image to be displayed on a display panel communicatively coupled to the image processing circuitry (Paragraph [0158], FIG. 22 is a block diagram illustrating the configuration of the signal processing unit according to the first modification and signal processing unit 20d receives image signal from control device 11; paragraph [0088], the signal processing unit 20 receives, from the control device 11, the input signals serving as information on an image to be displayed), wherein the input image data is indicative of target luminance of a display pixel implemented on the display panel (Paragraph [0088], the signal processing unit 20 receives, from the control device 11, the input signals serving as information on an image to be displayed.  The input signals include, as an input signal, information for each pixel to display the image (color) in the position of the pixel.  Specifically, with respect to a (p,q)-th pixel (where 1≤p≤I and 1≤q≤Q0), the signal processing unit 20 receives signals including an input signal of the first sub-pixel having a signal value of x1-(p,q), an input signal of the second sub-pixel having a signal value of x2-(p,q), and an input signal of the third sub-pixel having a signal value of x3-(p,q)); 
determining, using the image processing circuitry, a resolution compensation factor to be applied to the input image data based at least in part on a pixel resolution surrounding the display pixel (Paragraph [0162], FIG. 24 is an explanatory diagram for explaining the example of the rendering processing … The rendering processing unit 27 calculates the output signal value X1-(a+1,b+1); paragraph [0163], the coefficients (0.0625, 2, -1, 2, 12, 2, -1, 2, -1 in Expression (9)) are determined based on the pixel resolution surrounding the display pixel), wherein: 
the display pixel is implemented in a higher resolution panel section of the display panel (Paragraph [0159], region 58 of a high-density region 52d; Paragraph [0154], FIG. 21A is a diagram illustrating a sub-pixel arrangement of high-density pixels according to the first modification.  As illustrated in FIG. 21A, the sub-pixel arrangement of the high-density pixel 48A according to the first modification is the same as that of the first embodiment (refer to FIG. 4A).  For the following description, a pixel group of four high-density pixels 48A formed by arranging the high-density pixels 48A in two rows and two columns is referred to as a high-density pixel group 47A; paragraph [0157], consequently, in the first modification, the resolution in the low-density region 54d is lower (the display quality is more grainy) than that in the high-density region 52; paragraph [0159], the high-density region 52d. Thus, a high-density region 52d implemented with a higher pixel resolution); and
when the display pixel is implemented in a lower resolution- 74 -P42388US1 APPL:1012panel section of the display panel (Paragraph [0159], the low-density region 54d; Paragraph [0155], FIG. 21B is a diagram illustrating a sub-pixel arrangement of low-density pixels according to the first modification.  As illustrated in FIG. 21B, in a low-density region 54d according to the first modification, low-density pixel groups 47Bd each formed by arranging low-density pixels 48B1d and low-density pixels 48B2d in two rows and two columns are arranged in a two-dimensional matrix; paragraph [0157], the first sub-pixels 49R or the third sub-pixels 49B is thinned out from the low-density pixels of the first modification.  Due to this, the low-density pixel group 47Bd includes smaller numbers of the first sub-pixels 49R and the third sub-pixels 49B than those in the high-density pixel group 47A.  Consequently, in the first modification, the resolution in the low-density region 54d is lower (the display quality is more grainy) than that in the high-density region 52. Thus, a low-density region 54d implemented with a lower pixel resolution); 
Paragraph [0160], the processing determination unit 26 then classifies all the pixels 48 in an image display panel 40d into the low-density pixels 48Bd in a low-density region 54Ad) at least in part by applying the resolution compensation factor to the input image data (Paragraph [0163], the coefficients (0.0625, 2, -1, 2, 12, 2, -1, 2, -1 in Expression (9)) are determined based on the pixel resolution surrounding the display pixel; as represented by Expression (9), the output signal value X1-(a+1,b+1) of the first sub-pixel 49R is calculated by the average with the input values of the surrounding sub-pixels.  In this averaging processing, the coefficient (12 in Expression (9)) multiplying the input signal value X1-(a+1,b+1) of the low-density pixel 48Bd(a+1,b+1) is greater than the coefficient multiplying the input signal values of the surrounding pixels. This means that weighting is applied in the averaging processing, and means that the weighing factor for the input signal value of the low-density pixel 48Bd(a+1,b+1) is greater than weighing factors for the input signal values of the surrounding pixels); and 
outputting, using the image processing circuitry, the display image data to enable the display panel to display the image (FIG. 22 shows the signal processing unit 20d outputs the generated output signal to the image display panel driving unit 30; paragraph [0160], the output signal generating unit 22d generates the output signals; paragraph [0161], the rendering processing unit 27 applies the rendering processing to the input signals to the sub-pixels 49 included in the low-density pixels 48Bd, so as to generate the output signals to be output to the sub-pixels 49 of the low-density pixels 48Bd; paragraph [0164], the smoothing processing unit 28 applies the expansion processing described above to the input signals to the sub-pixels 49 included in the high-density pixels 48A in the boundary region 57 to generate the output signals; paragraph [0049], FIG. 1 is a block diagram illustrating an example of a configuration of a display device according to a first embodiment of the present invention … The signal processing unit 20 generates signals by applying predetermined data processing to the input signals, and transmits the generated signals to components of the display device 10.  The image display panel driving unit 30 controls driving of the image display panel 40 based on the signals from the signal processing unit 20; paragraphs [0087]-[0089], Processing Operation by Display Device).
However, Wang does not specifically disclose the resolution compensation factor comprises a first gain value when the display pixel is implemented in a higher resolution panel section of the display panel; and 
the resolution compensation factor comprises a second gain value greater the first gain value when the display pixel is implemented in a lower resolution- 74 -P42388US1 APPL:1012panel section of the display panel that is disposed over one or more optical sensors of the electronic device; and 
outputting the display image data to display the image at least in part by controlling light emission from the display pixel based at least in part on the display image data.
However, the fourth embodiment taught by Wang discloses (Paragraph [0138], FIG. 12 shows a configuration of an image display panel according to the fourth embodiment; this image display panel 40c included in the display device 10c includes an image display surface 50c) a lower resolution- 74 -P42388US1 APPL:1012panel section of the display panel that is disposed over one or more optical sensors of the electronic device (FIG. 12; paragraph [0139], the image display panel 40c includes a low-density region 54c; paragraph [0141], FIG. 14 shows a low-density region 54c and the low-density region 54c includes one low-density pixel 48Bc having 49R, 49G and 49B; the drive control circuits 60c (the wiring SL1 and SL2 and the sensors 62) are arranged in the same manner as the drive control circuit 60 according to the first embodiment, and are provided below the respective sub-pixels 49 of the low-density pixel 48Bc (more specifically, below the self-luminous layer 76)); and 
outputting the display image data to display the image at least in part by controlling light emission from the display pixel based at least in part on the display image data (FIG. 16; paragraph [0144], the sensor information acquiring unit 24 acquires the current having the value corresponding to the light emission amount of the light emitting diodes E1 from the sensor 62.  The sensor information analyzing unit 25 analyzes the current value acquired by the sensor information acquiring unit 24 to calculate the degree of deterioration of the organic light emitting diodes E1 of the sub-pixels 49 around the sensor 62 …The output signal generating unit 22c applies the correction processing to the output signals based on the information on the degree of deterioration of the organic light emitting diodes E1, and outputs them to the image display panel driving unit 30).
Wang discloses different embodiments of configuration of a display device and the modification of embodiments. It would have been obvious to a person of ordinary 
However, Wang does not specifically disclose the resolution compensation factor comprises a first gain value when the display pixel is implemented in a higher resolution panel section of the display panel; and 
the resolution compensation factor comprises a second gain value greater the first gain value when the display pixel is implemented in a lower resolution- 74 -P42388US1 APPL:1012panel section of the display panel.
In the similar field of endeavor, Wang_2021 discloses (Paragraph [0078], FIG. 1A is a schematic diagram of a display substrate.  As shown in FIG. 1A, the display substrate includes a first display sub-region A1 and a second display sub-region A2; paragraph [0082], in the display substrate according to the embodiment of the present disclosure, the display region is designed to include a first display sub-region with high pixel distribution density (i.e., high resolution) and a second display sub-region with low pixel distribution density (i.e., low resolution)) the resolution compensation factor comprises a first gain value (Paragraphs [0402]-[0403], the embodiment of the present disclosure also provides a driving method of driving any one of the display substrates shown in FIGS. 1B-1M, including: S1001, receiving original image data S1301, receiving original image data; paragraph [0404], S1002, S1302, for each sub-pixel in the first display sub-region, determining a target grayscale value of the sub-pixel according to an initial grayscale value of the sub-pixel in the original image data corresponding to the sub-pixel in the first display sub-region; paragraph [0405], S1303, driving each sub-pixel in the display substrate to display according to a target grayscale value thereof; paragraph [0406], for example, for sub-pixels in the first display sub-region, in the case where one physical pixel in the first display sub-region corresponds to one pixel in the image data, the target grayscale value of a sub-pixel generally is the initial grayscale value of the sub-pixel) when the display pixel is implemented in a higher resolution panel section of the display panel (Paragraph [097], as shown in FIGS. 1B-1E, part of sub-pixels in the first display sub-region A1; paragraph [0082], a first display sub-region with high pixel distribution density (i.e., high resolution)); and 
the resolution compensation factor comprises a second gain value greater the first gain value (Paragraphs [0403]-[0404], S1301, receiving original image data; S1302, for each sub-pixel in the second display sub-region, determining a target grayscale value of the sub-pixel according to the light emitting area of the sub-pixel in the second display sub-region; paragraph [0405], S1303, driving each sub-pixel in the display substrate to display according to a target grayscale value thereof; paragraph [0407], for each sub-pixel in the second display sub-region, due to the low resolution, one physical pixel just corresponds to one pixel in the image data during display, and the target grayscale value of a sub-pixel generally is the initial grayscale value of the sub-pixel.  However, in this way, there is a problem that, due to the low resolution of the second display sub-region, if a display is directly performed according to the initial grayscale value, the brightness of the second display sub-region will significantly differ from the brightness of the first display sub-region, and obvious dark stripes will be occurred at the boundary between the second display sub-region and the first display sub-region.  In order to solve this problem, the driver provided by the embodiment of the present disclosure adjusts the grayscale of the sub-pixel in the second display sub-region according to the light emitting area of the sub-pixel and the pixel distribution density of the second display sub-region. For example, the larger the light emitting area of the sub-pixel is, the higher the overall brightness of the second display sub-region will be; and the more the sub-pixels are distributed in the second display sub-region, the higher the overall brightness of the second display sub-region will be; paragraph [0374], as shown in FIG. 4, the display substrate further includes a grayscale voltage adjusting portion 201, and the grayscale voltage adjusting portion 201 is configured to adjust a grayscale voltage of at least one selected from the third pixel unit 30 and the fourth pixel unit 40, in the case where a display grayscale is less than or equal to a first grayscale, so as to improve the brightness of the second display sub-region A2. As discussed above, an initial grayscale value of a sub-pixel in the original image data is applied to the sub-pixel in the first display sub-region. Thus, the second grayscale voltage is applied to the sub-pixel in the second display sub-region is greater than the initial grayscale value of a sub-pixel applied to the sub-pixel in the first display sub-region) when the display pixel is implemented in a lower resolution- 74 -P42388US1 APPL:1012panel section of the display panel (Paragraph [097], as shown in FIGS. 1B-1E, sub-pixels in the second display sub-region A2; paragraph [0082], a second display sub-region with low pixel distribution density (i.e., low resolution)).
Wang and Wang_2021 are analogous art because both pertain to utilize the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device taught by Wang incorporate the teachings of Wang_2021, and applying the method for driving the display substrates taught by Wang_2021 to determine grayscale values of each sub-pixel in each display region and drive each sub-pixel in the display substrate to display according to the target grayscale value in order to improve the brightness of the sub-pixel corresponding to the low resolution region. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang according to the relied-upon teachings of Wang_2021 to obtain the invention as specified in claim.

	Regarding claim 17, the combination of Wang in view of Wang_2021 discloses everything claimed as applied above (see claim 16), and Wang further disclose comprising: 
determining, using the image processing circuitry, a pixel location of the display pixel on the display panel (FIG. 22; paragraph [0160], the processing determination unit 26 acquires, from the region information acquiring unit 21d, the information indicating which of the pixels 48 are the high-density pixels 48A and the information indicating which of the pixels 48 are pixels included in the boundary region 57.  The processing determination unit 26 then classifies all the pixels 48 in an image display panel 40d into low-density pixels 48Bd, the high-density pixels 48A in the boundary region 57, and the high-density pixels 48A in the region 58.  The processing determination unit 26 then determines to apply different types of processing to input signals to the respective types of pixels so as to generate the output signals); and 
determining, using the image processing circuitry, whether the display pixel is implemented in the lower resolution panel section (FIG. 22; paragraph [0160], the processing determination unit 26 acquires, from the region information acquiring unit 21d, the information indicating which of the pixels 48 are the high-density pixels 48A and the information indicating which of the pixels 48 are pixels included in the boundary region 57.  The processing determination unit 26 then classifies all the pixels 48 in an image display panel 40d into low-density pixels 48Bd, the high-density pixels 48A in the boundary region 57, and the high-density pixels 48A in the region 58.  The processing determination unit 26 then determines to apply different types of processing to input signals to the respective types of pixels so as to generate the output signals) based at least in part on the pixel location of the display pixel relative to a pixel layout of the display panel (Paragraph [0160], specifically, the processing determination unit 26 determines to apply the rendering processing to the low-density pixels 48Bd, to apply the smoothing processing to the high-density pixels 48A in the boundary region 57, and to apply the expansion processing to the high-density pixels 48A in the region 58; paragraph [0161], the rendering processing refers to an image processing method in which an input signal to each of the sub-pixels 49 in a low-density pixel 48Bd is applied not only to the sub-pixel 49 in the low-density pixel 48Bd but also to sub-pixels of the same color around the low-density pixel 48Bd.  The rendering processing can bring the apparent resolution of the low-density pixel 48Bd closer to that of the high-density pixel 48A; FIG. 24 is an explanatory diagram for explaining the example of the rendering processing; paragraph [0163], as represented by Expression (9), the output signal value X1-(a+1,b+1) of the first sub-pixel 49R is calculated by the average with the input values of the surrounding sub-pixels; paragraph [0164], the smoothing processing unit 28 applies the expansion processing described above to the input signals to the sub-pixels 49 included in the high-density pixels 48A in the boundary region 57 to generate the output signals; paragraph [0165], FIG. 25 illustrates a lighting state of the sub-pixels 49 when the smoothing processing has been applied to the boundary region 57A, when the input signals have been supplied to light all the first sub-pixels 49R in the low-density region 54Ad and the high-density region 52d (the boundary region 57A and the region 58)), wherein determining the resolution compensation factor to be applied to the input image data (Paragraph [0162], FIG. 24 is an explanatory diagram for explaining the example of the rendering processing … The rendering processing unit 27 calculates the output signal value X1-(a+1,b+1); paragraph [0163], the coefficients (0.0625, 2, -1, 2, 12, 2, -1, 2, -1 in Expression (9)) are determined based on the pixel resolution surrounding the display pixel).
However, Wang does not specifically disclose determining the resolution compensation factor comprises: 
selecting the second gain value as the resolution compensation factor to be applied to the input image data in response to determining that the display pixel is implemented in the lower resolution panel section; and 
selecting the first gain value as the resolution compensation factor to be applied to the input image data in response to determining that the display pixel is not implemented in the lower resolution panel section.
In the similar field of endeavor, Wang_2021 discloses determining the resolution compensation factor comprises: 
selecting the second gain value as the resolution compensation factor to be applied to the input image data (Paragraphs [0403]-[0404], S1301, receiving original image data; S1302, for each sub-pixel in the second display sub-region, determining a target grayscale value of the sub-pixel according to the light emitting area of the sub-pixel in the second display sub-region; paragraph [0405], S1303, driving each sub-pixel in the display substrate to display according to a target grayscale value thereof; paragraph [0407], for each sub-pixel in the second display sub-region, due to the low resolution, one physical pixel just corresponds to one pixel in the image data during display, and the target grayscale value of a sub-pixel generally is the initial grayscale value of the sub-pixel.  However, in this way, there is a problem that, due to the low resolution of the second display sub-region, if a display is directly performed according to the initial grayscale value, the brightness of the second display sub-region will significantly differ from the brightness of the first display sub-region, and obvious dark stripes will be occurred at the boundary between the second display sub-region and the first display sub-region.  In order to solve this problem, the driver provided by the embodiment of the present disclosure adjusts the grayscale of the sub-pixel in the second display sub-region according to the light emitting area of the sub-pixel and the pixel distribution density of the second display sub-region. For example, the larger the light emitting area of the sub-pixel is, the higher the overall brightness of the second display sub-region will be; and the more the sub-pixels are distributed in the second display sub-region, the higher the overall brightness of the second display sub-region will be) in response to determining that the display pixel is implemented in the lower resolution panel section (Paragraph [097], as shown in FIGS. 1B-1E, sub-pixels in the second display sub-region A2; paragraph [0082], a second display sub-region with low pixel distribution density (i.e., low resolution)); and 
selecting the first gain value as the resolution compensation factor to be applied to the input image data (Paragraphs [0402]-[0403], the embodiment of the present disclosure also provides a driving method of driving any one of the display substrates shown in FIGS. 1B-1M, including: S1001, receiving original image data S1301, receiving original image data; paragraph [0404], S1002, S1302, for each sub-pixel in the first display sub-region, determining a target grayscale value of the sub-pixel according to an initial grayscale value of the sub-pixel in the original image data corresponding to the sub-pixel in the first display sub-region; paragraph [0405], S1303, driving each sub-pixel in the display substrate to display according to a target grayscale value thereof; paragraph [0406], for example, for sub-pixels in the first display sub-region, in the case where one physical pixel in the first display sub-region corresponds to one pixel in the image data, the target grayscale value of a sub-pixel generally is the initial grayscale value of the sub-pixel) in response to determining that the display pixel is not implemented in the lower resolution panel section (Paragraph [097], as shown in FIGS. 1B-1E, part of sub-pixels in the first display sub-region A1; paragraph [0082], a first display sub-region with high pixel distribution density (i.e., high resolution)).
Wang and Wang_2021 are analogous art because both pertain to utilize the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device taught by Wang incorporate the teachings of Wang_2021, and applying the method for driving the display substrates taught by Wang_2021 to determine grayscale values of each sub-pixel in each display region and drive each sub-pixel in the display substrate to display according to the target grayscale value in order to improve the brightness of the sub-pixel corresponding to the low resolution region. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang according to the relied-upon teachings of Wang_2021 to obtain the invention as specified in claim.

Regarding claim 18, the combination of Wang in view of Wang_2021 discloses everything claimed as applied above (see claim 16).
However, Wang does not specifically disclose wherein the second gain value of the resolution compensation factor is determined based at least in part on a ratio of a first pixel resolution of the higher resolution panel section to a second pixel resolution of the lower resolution panel section.
In the similar field of endeavor, Wang_2021 discloses (Paragraph [0078], FIG. 1A is a schematic diagram of a display substrate.  As shown in FIG. 1A, the display substrate includes a first display sub-region A1 and a second display sub-region A2; paragraph [0082], in the display substrate according to the embodiment of the present disclosure, the display region is designed to include a first display sub-region with high pixel distribution density (i.e., high resolution) and a second display sub-region with low pixel distribution density (i.e., low resolution)) wherein the second gain value of the resolution compensation factor is determined based at least in part on a ratio of a first pixel resolution of the higher resolution panel section to a second pixel resolution of the lower resolution panel section (Paragraph [0376], as shown in FIG. 5A, the display substrate further includes a first power line 301 and a second power line 302; the first power line 301 is connected to the first pixel unit 10 and the second pixel unit 20; the second power line 302 is connected to the third pixel unit 30 and the fourth pixel unit 40 … In this way, different first voltage signals can be applied to different regions, for example, different ELVDDs can be supplied to different regions, thereby improving the brightness of at least one of the second display sub-region A2 and the transition display sub-region A3. For example, the first power line 301 is the first power supply signal line 13 connected to the sub-pixels of the first display sub-region A1 (as shown in FIG. 3A); paragraph [0381], for high grayscale images, a scheme of adjusting ELVDD can be adopted. In the first display sub-region A1 and the second display sub-region A2, different ELVDDs (for example, ELVDD1 and ELVDD2, respectively) are used for control.  By obtaining a ratio of the brightness of the first display sub-region A1 to the brightness of the second display sub-region A2, the ELVDD of the second display sub-region A2 is increased, so that when the two regions display a same grayscale, the brightness of pixels controlled by ELVDD2 is larger, then the brightness of the second display sub-region A2 and the brightness of the first display sub-region A1 are consistent with each other).
Wang and Wang_2021 are analogous art because both pertain to utilize the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device taught by Wang incorporate the teachings of Wang_2021, and applying the method for driving the display substrates taught by Wang_2021 to determine grayscale values of each sub-pixel in each display region and drive each sub-pixel in the display substrate to display according to the target grayscale value in order to improve the brightness of the sub-pixel corresponding to the low resolution region. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang according to the relied-upon teachings of Wang_2021 to obtain the invention as specified in claim.

	Regarding claim 25, Wang discloses everything claimed as applied above (see claim 19).
However, Wang does not specifically disclose wherein the lower resolution panel section comprises: 
a first full line of display pixels; and 
a second full line of display pixel separated from the first full line of display pixels by an empty line of display pixels.
In the similar field of endeavor, Wang_2021 discloses wherein the lower resolution panel section (Paragraph [0078], FIG. 1A is a schematic diagram of a display substrate.  As shown in FIG. 1A, the display substrate includes a second display sub-region A2; paragraph [0082], in the display substrate according to the embodiment of the present disclosure, the display region is designed to include a second display sub-region with low pixel distribution density (i.e., low resolution)) comprises: 
a first full line of display pixels (FIG. 1B; paragraph [0092], the second display sub-region A2 includes a plurality of third pixel units 30, and the third pixel unit 30 includes a first sub-pixel 1, a second sub-pixel 2 and a third sub-pixel 3.  During display, the number of the pixels in the second display sub-region A2 is equal to the number of the third pixel units 30. Thus, as shown in FIG. 1B, the first line of third pixel units 30 adjacent with the first display sub-region A1 is a first full line of display pixels); and 
Paragraph [0189], a transparent region within the second display sub-region A2 in FIGS. 1B-1S will be described below.  For example, in the manufacturing process, a film layer such as a light emitting functional layer is not evaporated in the transparent region, so as to improve the transmittance of ambient light.  For convenience of description, the transparent region located in the second display sub-region A2 is referred to as a first transparent pixel P1. Thus, the second line of the second display sub-region A2 is an empty line of display pixels).
Wang and Wang_2021 are analogous art because both pertain to utilize the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device taught by Wang incorporate the teachings of Wang_2021, and applying the method for driving the display substrates taught by Wang_2021 to configure every other line of a low resolution region of display panel including a transparent material instead of the pixels for improving a light transmittance of a region provided with the under-screen camera. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang according to the relied-upon teachings of Wang_2021 to obtain the invention as specified in claim.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Publication 2017/0076654 A1) in view of IN (U.S. Patent Application Publication 2020/0265779 A1).

	Regarding claim 24, Wang discloses everything claimed as applied above (see claim 19).
However, Wang does not specifically disclose wherein the second pixel layout of the lower resolution panel section adapts the first pixel layout of the higher resolution panel section to remove every other line of display pixels.
In the similar field of endeavor, IN discloses wherein the second pixel layout of the lower resolution panel section (FIG. 1; paragraph [0055], the display region DA may include a sensing region SA; paragraph [0064], the sensing region SA of the display panel DP may include a transmissive region (or a transparent region) for transmitting light and thus a resolution (or pixel density) in the sensing region of the display panel DP may be lower than a resolution in the non-sensing region NSA) adapts the first pixel layout of the higher resolution panel section (Paragraph [0055], the display region DA may include a non-sensing region NSA; paragraph [0064], the sensing region SA of the display panel DP may include a transmissive region (or a transparent region) for transmitting light and thus a resolution (or pixel density) in the sensing region of the display panel DP may be lower than a resolution in the non-sensing region NSA. Thus, the non-sensing region NSA includes a high resolution region) to remove every other line of display pixels (Paragraph [0084], FIG. 4 is a drawing for illustrating an exemplary embodiment of pixels disposed in a sensing region of FIG. 3.  FIG. 4 shows arrangements of pixels PX1, PX2, and PX3 (or sub-pixels) in the display unit 100 with reference to the sensing region SA shown in FIG. 3. It shows the sensing region SA adjacent with the non-sensing region NSA; paragraph [0089], the sensing region SA of the display unit 100 may include a transmissive region TPA (or a transparent region).  Here, the transmissive region TPA is a region for transmitting light and may include a transparent material instead of the pixels PX1, PX2, and PX3; paragraph [0090], the pixels PX1, PX2, and PX3 may be disposed in the first, third, and fifth rows (e.g., odd numbered rows) of the sensing region SA, and the transmissive region TPA may be disposed instead of the pixels PX1, PX2 and PX3 in the second and fourth rows (e.g., even numbered rows) of the sensing region SA, as shown in FIG. 4. Thus, every other line of the sensing region SA of the display unit has been removed).
Wang and IN are analogous art because both pertain to utilize the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device taught by Wang incorporate the teachings of IN, and applying the display panel of pixels disposed in a sensing region taught by IN to configure every other line of a low resolution region of display panel including a transparent material instead of the pixels for improving a light transmittance of a region provided with the under-screen camera. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang according to the relied-upon teachings of IN to obtain the invention as specified in claim.

Allowable Subject Matter
Claims 11-13 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 depends from dependent claim 10 and recites additional limitations of “the first portion of the second panel section comprises: a third line of display pixels directly adjacent the first line of display pixels in the first portion of the second panel section; and a fourth line of display pixels directly adjacent the third line of display pixels in the first portion of the second panel section; and - 71 -P42388US1 APPL:1012the image processing circuitry is configured to facilitate operating the first portion of the second panel section as the digital transition sub-section at least in part by: applying a second gain value less than the unity gain value to image data corresponding with display pixels included in the third line of display pixels; and applying a third gain value greater than the first gain value to image data corresponding with display pixels included in the fourth line of display pixels” to specific each line of display pixels in each portion of the second panel section and apply different gain value to image data corresponding with display pixels included in each line of display pixels.
	Claim 12 depends from claim 9 and recites additional limitations of “the first portion of the second panel section comprises a first line of display pixels directly adjacent the first panel section implemented with the lower pixel resolution; the second portion of the second panel section comprises a second line of display pixels; the first panel section comprises a third line of display pixels; and the image processing circuitry is configured to: apply a unity gain value to image data corresponding with display pixels included in the second line of display pixels to facilitate operating the second portion of the second panel section as the full resolution sub-section; apply a first gain value greater than the unity gain value to image data corresponding with display pixels included in the third line of display pixels; and apply a second gain value less than the unity gain value to image data corresponding with display pixels included in the first line of display pixels to facilitate operating the first portion of the second panel section as the digital transition sub-section” to specific each line of display pixels in each portion of the second panel section and apply different gain value to image data corresponding with display pixels included in each line of display pixels.

	Claim 13 depends from claim 12.
	Claim 22 depends from dependent claim 21 and recites additional limitations of “a first line of display pixels directly adjacent the lower resolution panel section, wherein the first line of display pixels comprises a first number of display pixels; a second line of display pixels directly adjacent the first line of display pixels in the resolution transition section, wherein the second line of display pixels is a full line of display pixels; and 
a third line of display pixels directly adjacent the second line of display pixels in the resolution transition section, wherein the third line of display pixels comprises a second number of display pixels greater than the first number of display pixels” to specific each line of display pixels between the lower resolution panel section and the resolution transition panel section.
a first line of display pixels directly adjacent the higher resolution panel section, wherein the first line of display pixels comprises a first number of display pixels; a second line of display pixels directly adjacent the first line of display pixels in the resolution transition section, wherein the second line of display pixels is a full line of display pixels; and a third line of display pixels directly adjacent the second line of display pixels in the resolution transition section, wherein the third line of display pixels comprises a second number of display pixels greater than the first number of display pixels” to specific each line of display pixels between the high resolution panel section and the resolution transition panel section.
	However, the search results failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in Claims 11-13 and 22-23.

	Claim 4 depends from dependent claim 3 and recites additional limitations of “the first panel section implemented with the lower pixel resolution comprises: a first full line of display pixels directly adjacent the first line of display pixels in the third panel section; and a second full line of display pixels separated from the first full line of display pixels in the first panel section by a removed line of display pixels; the second panel section implemented with the higher pixel resolution comprises: a third full line of display pixels directly adjacent the second line of display pixels in the third panel section; and a fourth full line of display pixels directly adjacent the third full line of display pixels in the second panel section; and the third panel section comprises a fifth full line of display pixels implemented between the first line of display pixels in the third panel section and the second line of display pixels in the third panel section” to specific each line of display pixels between the first panel section and the second panel section.
None of the search results cited alone or in combination provides the motivation to teach the limitations recited in claim 4. However, claim 4 depends from dependent claim 3 which is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Therefore, a final determination of patentability will be mode upon resolution of above 35 U.S.C. 112 rejection.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XILIN GUO/Primary Examiner, Art Unit 2616